235 Ga. 341 (1975)
219 S.E.2d 418
PRESSLEY
v.
THE STATE.
30166.
Supreme Court of Georgia.
Argued September 4, 1975.
Decided September 23, 1975.
Rehearing Denied October 16, 1975.
Spence & Knighton, Virgil C. Spence, for appellant.
George W. Darden, District Attorney, B. Wayne Phillips, Assistant District Attorney, Arthur K. Bolton, Attorney General, for appellee.
UNDERCOFLER, Presiding Justice.
Appellant was convicted of malice murder, felony murder and armed robbery. He was sentenced to three consecutive life sentences. This appeal followed. Held:
1. The evidence was sufficient to corroborate the testimony of the alleged accomplice. It can not be said that the verdict was contrary to the evidence. Brown v. State, 232 Ga. 838 (209 SE2d 180).
2. There was only one victim. The felony murder is included in the malice murder. Burke v. State, 234 Ga. 512 (216 SE2d 812). The trial court is directed to vacate the *342 sentence for felony murder.
Judgment affirmed with direction. All the Justices concur.